Per Curito a Appellant Heather Patrice Hogrobrooks seeks to appeal a decision by the Appellee State Board of Law Examiners not to reinstate her to the Bar of Arkansas. On February 24, 2004, Ms. Hogrobrooks attempted to file her brief in the matter. This brief was tendered and not accepted for filing by the Supreme Court Clerk due to incorrect page numbering. On March 2, 2004, Ms. Hogrobrooks filed a motion for rule on clerk to accept her non-conforming brief in which she asserted that she relied on Rule 4-2 of the Arkansas Rules of the Supreme Court for paginating her brief. She adds in her motion that she initially understood Rule 4-2 to require that the table of contents would consist of page “number one” but that her word processor would not allow the numbering, as this court wanted it. Additionally, Ms. Hogrobrooks claims that there is no confusion as to where information is located in her brief and that the Clerk should accept the brief for that reason. The Board did not file a response.  We deny Ms. Hogrobrooks’ motion for rule on clerk and order that she file a conforming brief within ten days from the date of this per curiam opinion. We require in a brief filed with this court and the Court of Appeals that the following sections be listed consecutively with lowercase Roman numerals: Table of Contents, Informational Statement, Points on Appeal, and Table of Authorities. Following these sections, the Abstract should begin with “Ab 1” and continue sequentially through the end of the Abstract section. Following the Abstract, the Argument section should begin with “Arg 1” and continue sequentially through the end of the Argument section. And following the Argument, the Addendum section should begin with “Add 1” and continue sequentially through the end of the Addendum section. Should a conforming brief not be filed by Ms. Hogrobrooks within ten days of the date of this per curiam order, her appeal will be dismissed.